 Case 3:19-cv-02075-JAH-LL Document 101 Filed 10/29/20 PageID.5815 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
     JAE PROPERTIES, INC.,                      Case No. 19cv2075-JAH-LL
12
13                                 Plaintiff,   ORDER VACATING HEARING
14   v.
15   AMTAX HOLDINGS 2001-XX, LLC,

16                              Defendant.
17   __________________________________
18   AMTAX HOLDINGS 2001-XX, LLC
     and VICTORIA HEIGHTS LTD.,
19
20                       Counter-Plaintiffs,
     v.
21
     JAE PROPERTIES, INC.,
22
                 Counter-Claim Defendant.
23
24
25
26
27
28

                                                                 Case No. 19cv2075-JAH-LL
 Case 3:19-cv-02075-JAH-LL Document 101 Filed 10/29/20 PageID.5816 Page 2 of 2



 1         Pending before the Court is the Parties’ cross-motions for summary judgment. See
 2   Doc. Nos. 80, 83. The Court deems the motions suitable for adjudication without oral
 3   argument. See CivLR 7.1 (d.1). Accordingly, IT IS HEREBY ORDERED the motions
 4   are taken under submission without oral argument and the hearing set for November 4,
 5   2020, at 10:30 a.m. is VACATED. The Court will issue an order in due course.
 6         IT IS SO ORDERED.
 7   DATED: October 29, 2020
 8
 9                                              _________________________________
                                                JOHN A. HOUSTON
10                                              UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -1-                    Case No. 19cv2075-JAH-LL
